JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00253-CV

                    IN THE INTEREST OF K.M.-J. AND D.A.R.-J


   Appeal from the 314th District Court of Harris County. (Tr. Ct. No. 2012-06289J).

      This case is an appeal from the final decree terminating the parental rights of
appellant, Hilda Jovel-Ayala, signed by the trial court on February 26, 2015. After
submitting the case on the appellate record and the arguments properly raised by the
parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

      The Court orders that this decision be certified below for observance.

Judgment rendered September 8, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.